8 N.Y.3d 980 (2007)
MELANIE SNUSZKI, as Administrator of the Estate of PEGGY A.B. WRIGHT, Deceased, for Benefit of IAN WRIGHT, Respondent,
v.
THOMAS WRIGHT, Appellant, and
ANDREW M. CUOMO, as Attorney General of the State of New York, Intervenor-Respondent.
Court of Appeals of the State of New York.
Submitted April 30, 2007.
Decided May 8, 2007.
Judge PIGOTT taking no part.
*992 Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.